Citation Nr: 0426684	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a laceration of the 
right ring finger and a flexion contracture deformity of the 
right little finger.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963, and from December 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for disabilities of the veteran's 
right wrist and hand.  He responded by filing a March 1994 
Notice of Disagreement, and was sent a July 1994 Statement of 
the Case.  He then filed a January 1995 VA Form 9, perfecting 
his appeals of these issues.  He testified at an August 1995 
personal hearing before a hearing officer at the RO.  The 
veteran also requested a personal hearing before a member of 
the Board; however, in a September 1997 written statement, 
the veteran withdrew his request for such a hearing.  

The Board denied the claim of entitlement to service 
connection for a right wrist disability in December 1997.  
This issue is therefore resolved, and will not be 
reconsidered by the Board at this time.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

This appeal also arises from a July 1994 rating decision, 
which denied the veteran service connection for a right 
little finger disability, and a compensable rating for 
residuals of a laceration to his right ring finger.  The 
veteran responded with a November 1994 Notice of 
Disagreement, initiating appeals of these determinations.  

In a January 1996 hearing officer's decision, the veteran was 
granted service connection for residuals of an injury to his 
right little finger.  A noncompensable initial rating was 
assigned for this disability.  In April 1996, the veteran 
filed a Notice of Disagreement regarding the noncompensable 
initial rating assigned his service connected right little 
finger disability.  In a subsequent July 1996 rating 
decision, the RO combined the veteran's separate ratings for 
his disabilities of the little and ring fingers of his right 
hand, and awarded a 10 percent rating for this combined 
disability.  

These issues were previously presented to the Board in July 
1997, December 1997, January 1999, and June 2000.  On each 
occasion it was remanded for additional development.  It has 
now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In two separate March 2003 written statements, the veteran 
requested a personal hearing before a hearing officer at the 
RO.  The Board notes that while the veteran testified at a 
personal hearing in August 1995 regarding the issue of 
entitlement to service connection for a right hand 
disability, this RO hearing was prior to the January 1996 
award of service connection for a right little finger injury.  
The veteran subsequently filed a timely Notice of 
Disagreement regarding the noncompensable initial rating 
assigned his right little finger disability, and this issue 
was perfected for appeal to the Board.  Because the veteran 
has not been afforded a hearing subsequent to the January 
1996 award of service connection for his right little finger 
injury, such a hearing must be afforded him at this time.  
See 38 C.F.R. § 20.700 (2003).  The Board notes that the RO 
has already afforded the veteran a hearing on the issue of 
entitlement to service connection for a disability of the 
right hand.  

Therefore, in light of the above, this appeal is remanded for 
the following additional development:  

1.	The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the RO as soon as practicable.  
The veteran and his representative, if 
any, should also be afforded timely 
notice thereof.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's pending claims for 
service connection for a right hand 
disability and for an increased rating 
for disabilities of the right little and 
ring fingers in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



